Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 06/25/2021.
Claims 1-6, 8-16, and 18-22 are currently pending.
As a result of the Amendment submitted 06/25/2021, claims 1-6, 8-16, and 18-22 are allowed. 
Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 are allowed 
The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 04/05/2021, claim 1-2, 10-11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Natan (U.S. Patent 9760571 B1), in view of Seki (U.S. Pub 2018/0095968 A1), in view of Xia (U.S. Pub 2020/0379999 A1), Claim 3-4, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Natan (U.S. Patent 9760571 B1), in view of Seki (U.S. Pub 2018/0095968 A1), in view of Xia (U.S. Pub 2020/0379999 A1), as applied to claims 2 and 15, and further in view of Nerurka (U.S. Pub 2019/0138743 A1). The prior art of record, Ben-Natan , Seiki, Xia, and Nerurka do not show, suggest, or teach the features of “... the assigning comprising: determining, using the multi-histogram, a number of documents from the plurality of documents which include one or more data values stored by the untyped field, the one or more data values selectable by a filter corresponding to the operator; and determining the cost of the operator based on the number of documents  in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/           Examiner, Art Unit 2167